Case 2:19-cr-00219-MJH Document 18-3 Filed 07/17/19 Page 1of2

[9-219

CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh x Erie Johnstown

Related to No. Judge
(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

 

 

 

CATEGORY: 1. Narcotics and Other Controlled Substances
la. Narcotics and Other Controlled Substances
(3 or more Defendants)
2. Fraud and Property Offenses
2a. Fraud and Property Offenses
(3 or more Defendants)
3 Crimes of Violence
4 Sex Offenses
5... Firearms and Explosives
6 Immigration
7 xX All Others
Defendant’s name: Mustafa Mousab Alowemer .
Is indictment waived: . Yes X No
Pretrial Diversion: Yes 'X No
Juvenile proceeding: . Yes X No
Defendant is: X Male Female
Superseding indictment or information Yes No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismissed on governments’ motion
After appellate action

 

 

Other (explain) -
\
County in which first offense cited
occurred: Allegheny
Previous proceedings before
Magistrate Judge: Eddy
Case No.: 19-1380

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:19-cr-00219-MJH

Document 18-3 Filed 07/17/19 Page 2 of 2

 

 

 

 

 

Date arrested or date continuous U.S.
custody began: June 19, 2019
Defendant: _X_ isin custody is not in custody
Name of Institution: NEOCC
Custody is on: _X_ this charge another charge
____ another conviction
____ State _X_ Federal
Detainer filed: | ____iyes ____no
Date detainer filed:
Total defendants: 1
Total counts: 3
Data below applies to defendant No.: on
Defendant’s name: Mustafa Mousab Alowemer
SUMMARY OF COUNTS
COUNT U.S. CODE OFFENSE FELONY
1 18 U.S.C. § Attempting to Provide Material Support and x
2339B(a)(1) Resources, to wit, Services and Personnel, to
a Designated Foreign Terrorist Organization
(SIS)
2-3 18 U.S.C. § 842(p)(2)(A) _ Distribution of Information Relating to x

Explosives, Destructive Devices or Weapons
of Mass Destruction with the Intent that the
Information be used for, and in Furtherance
of, a Federal Crime of Violence, to wit, 18
U.S.C. § 2332a(a)(2) (Use of Weapons of
Mass Destruction)

Forfeiture Allegation

I certify that to the best of my knowledge the above entries are true and correct.

DATE:

—-——— F2O ie “

 

 

Thi | 2004

SOO C. SONG C)
Assistant U.S. Attorney
DC ID No. 457268
